


Exhibit 10.31

 

SHAREHOLDER SERVICING AGREEMENT

 

THIS AGREEMENT, as amended and restated April 1, 1996, between W&R FUNDS, INC.,
(the “Company”), and Waddell & Reed Services Company (the “Agent”), and further
amended August 22, 2001,

 

W I T N E S S E T H :

 

WHEREAS, The Company wishes, as applicable, to appoint the Agent or to continue
the appointment of the Agent to be its shareholder servicing agent upon, and
subject to, the terms and provisions of this Agreement;

 

NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement, the parties agree as follows:

 

1.                                    Appointment of Agent as Shareholder
Servicing Agent for the Company; Acceptance.

 

(1)        The Company hereby appoints the Agent to act as Shareholder Servicing
Agent for the Company upon, and subject to, the terms and provisions of this
Agreement.

 

(2)        The Agent hereby accepts the appointment as Shareholder Servicing
Agent for the Company and agrees to act as such upon, and subject to, the terms
and provisions of this Agreement.

 

(3)        The Agent may appoint an entity or entities approved by the Company
in writing to perform any portion of Agent’s duties hereunder (the “Subagent”).

 

2.         Definitions.

 

(1)                              In this Agreement -

 

(a)        The term the “Act” means the Investment Company Act of 1940 as
amended from time to time;

 

(b)        The term “account” means the shares of the Company registered on the
books of the Company in the name of a shareholder under a particular account
registration number and includes shares subject to instructions by the
shareholder with respect to periodic redemptions and/or reinvestment in
additional shares of any dividends payable on said shares;

 

(c)        The term “affiliate” of a person shall mean a person controlling,
controlled by, or under common control with that person;

 

(d)        The term “Class” shall mean each separate sub-class of a class of
shares of the Company, as may now or in the future exist;

 

(e)        The term “Fund” shall mean each separate class of shares of the
Company, as may now or in the future exist;

 

--------------------------------------------------------------------------------


 

(f)         The term “officers’ instruction” means an instruction given on
behalf of the Company to the Agent and signed on behalf of the Company by any
one or more persons authorized to do so by the Company’s Board of Directors;

 

(g)        The term “prospectus” means the prospectus and Statement of
Additional Information of the applicable Fund or Class from time to time in
effect;

 

(h)        The term “shares” means shares including fractional shares of capital
stock of the Company, whether or not such shares are evidenced by an outstanding
stock certificate issued by the Company;

 

(i)         The term “shareholder” shall mean the owner of record of shares of
the Company;

 

(j)         The term “stock certificate” means a certificate representing shares
in the form then currently in use by the Company.

 

3.                                    Duties of the Agent.

 

The Agent shall perform such duties as shall be set forth in this paragraph 3
and in accordance with the practice stated in Exhibit A of this Agreement or any
amendment thereof, any or all of which duties may be delegated to or performed
by one or more Subagents pursuant to Paragraph (3) above.

 

(1)                              Transfers.

 

Subject to the provisions of this Agreement the Agent hereby agrees to perform
the following functions as transfer agent for the Company:

 

(a)        Recording the ownership, transfer, exchange and cancellation of
ownership of shares of the Company on the books of the Company;

 

(b)        Causing the issuance, transfer, exchange and cancellation of stock
certificates;

 

(c)        Establishing and maintaining records of accounts;

 

(d)        Computing and causing to be prepared and mailed or otherwise
delivered to shareholders payment checks including bank wire transfers and
notices of reinvestment in additional shares of dividends, stock dividends or
stock splits declared by the Company on shares and of redemption proceeds due by
the Company on redemption of shares;

 

(e)        Causing checking accounts to be available and maintained for
shareholders who elect to redeem shares by drawing checks on such accounts,
including accepting or rejecting signatures on all checks drawn on the checking
account and notifying the payor bank to dishonor any check the Agent deems not
to be validly signed;

 

--------------------------------------------------------------------------------


 

(f)         Furnishing to shareholders such information as may be reasonably
required by the Company, including appropriate income tax information;

 

(g)        Addressing and mailing to shareholders prospectuses, annual and
semi-annual reports and proxy materials for shareholder meetings prepared by or
on behalf of the Company;

 

(h)        Replacing allegedly lost, stolen or destroyed stock certificates in
accordance with and subject to procedures and conditions agreed upon and set out
in officers’ instructions;

 

(i)         Maintaining such books and records relating to transactions effected
by the Agent pursuant to this Agreement as are required by the Act, or by
rules or regulations thereunder, or by any other applicable provisions of law,
to be maintained by the Company or its transfer agent with respect to such
transactions; preserving, or causing to be preserved, any such books and records
for such periods as may be required by any such law, rule or regulation;
furnishing the Company such information as to such transactions and at such time
as may be reasonably required by it to comply with applicable laws and
regulations;

 

(j)         Providing such services and carrying out such responsibilities on
behalf of the Company, or imposed on the Agent as the Company’s transfer agent,
not otherwise expressly provided for in this Paragraph 3, as may be required by
or be reasonably necessary to comply with any statute, act, governmental rule,
regulation or directive or court order, including, without limitation, the
requirements imposed by the Tax Equity and Fiscal Responsibility Act of 1982 and
the Income and Dividend Tax Compliance Act of 1983 relating to the withholding
of tax from distributions to shareholders.

 

(2)                              Correspondence.

 

The Agent agrees to deal with and answer all correspondence from or on behalf of
shareholders relating to its functions under this Agreement.

 

4.                                    Compensation of the Agent.

 

The Company agrees to pay the Agent for its services under this Agreement in
accordance with the schedule as then in effect set forth in Exhibit B of this
Agreement or any amendment thereof.  In addition, the Company agrees to
reimburse the Agent for the following “out-of-pocket” expenses of the Agent
within five days after receipt of an itemized statement of such expenses, to the
extent that payment of such expenses has not been or is not to be made directly
by the Company: (i) costs of stationery, appropriate forms, envelopes, checks,
postage, printing (except cost of printing prospectuses, annual and semi-annual
reports and proxy materials) and mailing charges, including returned mail and
proxies, incurred by the Agent with respect to materials and communications sent
to shareholders in carrying out its duties to the Company under this Agreement,
bank charges for wire transfers pursuant to Section 3(1)(d) herein above, and
maintenance of shareholder checking accounts pursuant to Section 3(1)(e) herein
above; (ii) long distance telephone costs incurred by the Agent for telephone
communications and microfilm and storage costs

 

--------------------------------------------------------------------------------


 

for transfer agency records and documents; (iii) costs of all ancillary and
supporting services and related expenses (other than insurance premiums)
reasonably required by and provided to the Agent, other than by its employees or
employees of an affiliate, with respect to functions of the Company being
performed by it in its capacity as Agent hereunder, including legal advice and
representation in litigation to the extent that such payments are permitted
under Paragraph 7 of this Agreement and charges to Agent made by any Subagent;
(iv) costs for special reports or information furnished on request pursuant to
this Agreement and not specifically required by the Agent by Paragraph 3 of this
Agreement; and (v) reasonable costs and expenses incurred by the Agent in
connection with the duties of the Agent described in Paragraph (3)(1)(i).  In
addition, the Company agrees to promptly pay over to the Agent any fees or
payment of charges it may receive from a shareholder for services furnished to
the shareholder by the Agent.

 

Services and operations incident to the sale and distribution of the Company’s
shares, including sales communications, confirmations of investments (not
including reinvestment of dividends) and the clearing or collection of payments
will not be for the account or at the expense of the Company under this
Agreement.

 

5.                                    Right of Company to Inspect Records, etc.

 

The Company will have the right under this Agreement to perform on site
inspection of records and accounts and to perform audits directly pertaining to
the Company shareholder accounts serviced by the Agent hereunder at the Agent’s
or any Subagent’s facilities in accordance with reasonable procedures at the
frequency necessary to assure proper administration of the Agreement.  The Agent
will cooperate with the Company’s auditors or representatives of appropriate
regulatory agencies and furnish all reasonably requested records and data.

 

6.                                    Insurance.

 

The Agent now has the insurance coverage described in Exhibit C, attached
hereto, and the Agent will not take any action to eliminate or decrease such
coverage during the term of this Agreement without receiving the approval of the
Fund in advance of any change, except the Agent, after giving reasonable notice
to the Company, may eliminate or decrease any coverage if the premiums for such
coverage are substantially increased.

 

The Company, at its expense, will include as part of its insurance coverages
maintained pursuant to Section 17(j) of the Investment Company Act of 1940
fidelity insurance with respect to forgery or alteration of checks drawn on its
checking account referred to in Section 3(1)(e) of the Agreement subject to such
deductible for this particular coverage as it may deem appropriate.  The Agent
will maintain at its expense such insurance coverages with respect to the
Agent’s duties under Section 3(1)(e) for loss caused by errors or omissions as
it deems appropriate.  Any loss to the Company by reason of the deductible on
coverages maintained by it hereunder shall be paid by the Agent.

 

7.                                    Standard of Care; Indemnification.

 

--------------------------------------------------------------------------------


 

The Agent will at all times exercise due diligence and good faith in performing
its duties hereunder.  The Agent will make every reasonable effort and take all
reasonably available measures to assure the adequacy of its personnel and
facilities as well as the accurate performance of all services to be performed
by it hereunder within, at a minimum, the time requirements of any applicable
statutes, rules or regulations or as set forth in the prospectus.

 

The Agent shall not be responsible for, and the Company agrees to indemnify the
Agent for any losses, damages or expenses (including reasonable counsel fees and
expenses) (i) resulting from any claim, demand, action or suit not resulting
from the Agent’s failure to exercise good faith or due diligence and arising out
of or in connection with the Agent’s duties on behalf of the Company hereunder;
(ii) for any delay, error or omission by reason of circumstances beyond its
control, including acts of civil or military authority, national emergencies,
labor difficulties (except with respect to the Agent’s employees), fire,
mechanical breakdown beyond its control, flood or catastrophe, acts of God,
insurrection, war, riots, or failure beyond its control of transportation,
communication or power supply; or (iii) for any action taken or omitted to be
taken by the Agent in good faith in reliance on (a) the authenticity of any
instrument or communication reasonably believed by it to be genuine and to have
been properly made and signed or endorsed by an appropriate person, (b) the
accuracy of any records or information provided to it by the Company, (c) any
authorization or instruction contained in any officers’ instruction, or (d) with
respect to the functions performed for the Company listed under Paragraph
3(1) of this Agreement, any advice of counsel approved by the Company who may be
internally employed counsel or outside counsel, in either case for the Company
and/or the Agent.

 

In order for the rights to indemnification to apply, it is understood that if in
any case the Company may be asked to indemnify or hold the Agent harmless, the
Company shall be advised of all pertinent facts concerning the situation in
question, and it is further understood that the Agent will use reasonable care
to identify and notify the Company promptly concerning any situation which
presents or appears likely to present a claim for indemnification against the
Company.  The Company shall have the option to defend the Agent against any
claim which may be the subject of this indemnification and, in the event that
the Company so elects, it will so notify the Agent and thereupon the Company
shall take over complete defense of the claim and the Agent shall sustain no
further legal or other expenses in such situation for which the Agent shall seek
indemnification under this paragraph.  The Agent will in no case confess any
claim or make any compromise in any case in which the Company will be asked to
indemnify the Agent except with the Company’s prior written consent.

 

8.                                    Term of the Agreement; Taking Effect;
Amendments.

 

This Agreement shall become effective at the start of business on the date
hereof and shall continue, unless terminated as hereinafter provided, for a
period of one year and from year to year thereafter, provided that such
continuance shall be specifically approved as provided below.

 

--------------------------------------------------------------------------------


 

This Agreement shall go into effect, or may be continued, or may be amended or a
new agreement between the Company and the Agent covering the substance of this
Agreement may be entered into only if the terms of this Agreement, such
continuance, the terms of such amendment or the terms of such new agreement have
been approved by the Board of Directors of the Company, including the vote of a
majority of the directors who are not “interested persons,” as defined in the
Act, of either party to this Agreement or of Waddell & Reed Investment
Management Company, cast in person at a meeting called for the purpose of voting
on such approval.  Such a vote is hereinafter referred to as a “disinterested
director vote.”

 

Any disinterested director vote shall include a determination that (i) the
Agreement, amendment, new agreement or continuance in question is in the best
interests of the Company and its shareholders; (ii) the services to be performed
under the Agreement, the Agreement as amended, new agreement or agreement to be
continued, are services required for the operation of the Company; (iii) the
Agent can provide services the nature and quality of which are at least equal to
those provided by others offering the same or similar services; and (iv) the
fees for such services are fair and reasonable in the light of the usual and
customary charges made by others for services of the same nature and quality.

 

9.                                    Termination.

 

(1)        This Agreement may be terminated by the Agent at any time without
penalty upon giving the Company 120 days’ written notice (which notice may be
waived by the Company) and may be terminated by the Company at any time without
penalty upon giving the Agent sixty (60) days’ written notice (which notice may
be waived by the Agent), provided that such termination by the Company shall be
directed or approved by the vote of a majority of the Board of Directors of the
Company in office at the time or by the vote of the holders of a majority (as
defined in or under the Act) of the outstanding shares of the Company.

 

(2)        On termination, the Agent will deliver to the Company or its designee
all files, documents and records of the Company used, kept or maintained by the
Agent in the performance of its services hereunder, including such of the
Company’s records in machine readable form as may be maintained by the Agent, as
well as such summary and/or control data relating thereto used by or available
to the Agent.

 

(3)        In the event of any termination which involves the appointment of a
new shareholder servicing agent, including the Company’s acting as such on its
own behalf, the Company shall have the non-exclusive right to the use of the
data processing programs used by the Agent in connection with the performance of
its duties under this Agreement without charge.

 

(4)        In addition, on such termination or in preparation therefore, at the
request of the Company and at the Company’s expense the Agent shall provide to
the extent that its capabilities then permit such documentation, personnel and
equipment as may be reasonably necessary in order for a new agent or the Company
to fully assume and commence to perform the agency functions described in this
Agreement with a minimum disruption to the Company’s activities.

 

--------------------------------------------------------------------------------


 

10.                            Construction; Governing Law.

 

The headings used in this Agreement are for convenience only and shall not be
deemed to constitute a part hereof.  Whenever the context requires, words
denoting singular shall be read to include the plural.  This Agreement and the
rights and obligations of the parties hereunder, shall be construed and
interpreted in accordance with the laws of the State of Kansas, except to the
extent that the laws of the State of Maryland apply with respect to share
transactions.

 

11.                            Representations and Warranties of Agent.

 

Agent represents and warrants that it is a corporation duly organized and
existing and in good standing under the laws of the State of Missouri, that it
is duly qualified to carry on its business in the State of Kansas and wherever
its duties require, that it has the power and authority under laws and by its
Articles of Incorporation and Bylaws to enter into this Shareholder Servicing
Agreement and to perform the services contemplated by this Agreement.

 

12.                            Entire Agreement.

 

This Agreement and the Exhibits annexed hereto constitutes the entire and
complete agreement between the parties hereto relating to the subject matter
hereof, supersedes and merges all prior discussions between the parties hereto,
and may not be modified or amended orally.

 

IN WITNESS WHEREOF, the parties have hereto caused this Agreement to be duly
executed on the day and year first above written.

 

 

W&R FUNDS, INC.

 

 

 

By:

  /s/Daniel C. Schulte

 

 

Daniel C. Schulte, Vice President

 

ATTEST:

 

By:

/s/Kristen A.Richards

 

Kristen A. Richards, Secretary

 

 

 

WADDELL & REED SERVICES COMPANY

 

 

 

By:

/s/Michael D. Strohm

 

 

Michael D. Strohm, President

 

 

ATTEST:

 

By: /s/Daniel C. Schulte

Daniel C. Schulte, Secretary

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

A.        DUTIES IN SHARE TRANSFERS AND REGISTRATION

 

1.         The Agent in carrying out its duties shall follow general commercial
practices and the Rules of the Stock Transfer Association, Inc. except as they
may conflict or be inconsistent with the specific provisions of the Company’s
Articles of Incorporation and Bylaws, prospectus, applicable Federal and state
laws and regulations and this Agreement.

 

2.         The Agent shall not require that the signature of the appropriate
person be guaranteed, witnessed or verified in order to effect a redemption,
transfer, exchange or change of address except as may from time to time be
directed by the Company as set forth in an officers’ instruction.  In the event
a signature guarantee is required by the Company, the Agent shall not inquire as
to the genuineness of the guarantee.

 

3.         The Agent shall not replace a lost, stolen or misplaced stock
certificate without requiring and being furnished with an open penalty surety
bond protecting the Company and the Agent against loss.

 

B.         The practices, procedures and requirements specified in A above may
be modified, altered, varied or supplemented as from time to time may be
mutually agreed upon by the Company and the Agent and evidenced on behalf of the
Company by an officers’ instruction.  Any such change shall not be deemed to be
an amendment to the Agreement within the meaning of Paragraph 8 of the
Agreement.

 

--------------------------------------------------------------------------------


 

SHAREHOLDER SERVICING AGREEMENT

 

IVY FUNDS, INC.

 

EXHIBIT B

COMPENSATION

 

Class A Shares of Asset Strategy Fund (“Fund”)

An amount payable on the first day of each month of $1.5792 for each account of
the Fund which was in existence during any portion of the immediately preceding
month.

 


CLASS A SHARES OF HIGH INCOME FUND AND MUNICIPAL BOND FUND (EACH A “FUND”)

An amount payable on the first day of each month of $1.6958 for each account of
the Fund which was in existence during any portion of the immediately preceding
month.

 

Class A Shares of Energy Fund, Large Cap Growth Fund, Mid Cap Growth Fund,
Science and Technology Fund, Small Cap Growth Fund, Tax-Managed Equity Fund and
Core Equity Fund (each a “Fund”)

An amount payable on the first day of each month of $1.5042 for each account of
the Fund which was in existence during any portion of the immediately preceding
month.

 

Class A shares of Limited-Term Bond Fund (“Fund”)

An amount payable on the first day of each month of $1.6958 for each account of
the Fund which was in existence during any portion of the immediately preceding
month and, in addition, the Fund also pays the Agent a monthly fee of $0.75 for
each shareholder check it processes.

 

Class A Shares of Money Market Fund (“Fund”)

An amount payable on the first day of each month of $1.75 for each account of
the Fund which was in existence during any portion of the immediately preceding
month and, in addition, the Fund also pays the Agent a monthly fee of $0.75 for
each shareholder check it processes.

 

Class B Shares of Asset Strategy Fund (“Fund”)

An amount payable on the first day of each month of $1.5792 for each account of
the Fund which was in existence during any portion of the immediately preceding
month.

 

Class B Shares of High Income Fund, Limited-Term Bond Fund and Municipal Bond
Fund (each a “Fund”)

An amount payable on the first day of each month of $1.6958 for each account of
the Fund which was in existence during any portion of the immediately preceding
month.

 

Class B Shares of Energy Fund, Large Cap Growth Fund, Mid Cap Growth Fund,
Science and Technology Fund, Small Cap Growth Fund, Tax-Managed Equity Fund and
Core Equity Fund (each a “Fund”)

An amount payable on the first day of each month of $1.5042 for each account of
the Fund which was in existence during any portion of the immediately preceding
month.

 

Class B Shares of Money Market Fund (“Fund”)

An amount payable on the first day of each month of $1.75 for each account of
the Fund which was in existence during any portion of the immediately preceding
month.

 

--------------------------------------------------------------------------------


 

Class C Shares of Asset Strategy Fund (“Fund”)

An amount payable on the first day of each month of $1.5792 for each account of
the Fund which was in existence during any portion of the immediately preceding
month.

 

Class C Shares of High Income Fund, Limited-Term Bond Fund and Municipal Bond
Fund (each a “Fund”)

An amount payable on the first day of each month of $1.6958 for each account of
the Fund which was in existence during any portion of the immediately preceding
month.

 

Class C Shares of Energy Fund, Large Cap Growth Fund, Mid Cap Growth Fund,
Science and Technology, Small Cap Growth Fund, Tax-Managed Equity Fund and Core
Equity Fund (each a “Fund”)

An amount payable on the first day of each month of $1.5042 for each account of
the Fund which was in existence during any portion of the immediately preceding
month.

 

Class C Shares of Money Market Fund (“Fund”)

An amount payable on the first day of each month of $1.75 for each account of
the Fund which was in existence during any portion of the immediately preceding
month.

 

Class E Shares of Asset Strategy Fund (“Fund”)

An amount payable on the first day of each month of $1.5792 for each account of
the Fund which was in existence during any portion of the immediately preceding
month.

 


CLASS E SHARES OF HIGH INCOME FUND (“FUND”)

An amount payable on the first day of each month of $1.6958 for each account of
the Fund which was in existence during any portion of the immediately preceding
month.

 

Class E Shares of Energy Fund, Large Cap Growth Fund, Mid Cap Growth Fund,
Science and Technology Fund, Small Cap Growth Fund, Tax-Managed Equity Fund and
Core Equity Fund (each a “Fund”)

An amount payable on the first day of each month of $1.5042 for each account of
the Fund which was in existence during any portion of the immediately preceding
month.

 

Class E shares of Limited-Term Bond Fund (“Fund”)

An amount payable on the first day of each month of $1.6958 for each account of
the Fund which was in existence during any portion of the immediately preceding
month.

 

Class E Shares of Money Market Fund (“Fund”)

An amount payable on the first day of each month of $1.75 for each account of
the Fund which was in existence during any portion of the immediately preceding
month.

 


CLASS I SHARES OF ALL FUNDS (EXCEPT IVY MONEY MARKET FUND AND IVY MUNICIPAL BOND
FUND)

An amount payable on the first day of each month equal to 1/12 of .15 of 1% of
the average daily net assets of the Class for the preceding month.

 

Class R Shares of Large Cap Growth Fund, Mid Cap Growth Fund, Science and
Technology Fund and Small Cap Growth Fund (each a “Fund”)

An amount payable on the first day of each month equal to 1/12 of .20 of 1% of
the average daily net assets of the Class for the preceding month.


 

--------------------------------------------------------------------------------


 


CLASS Y SHARES OF ALL FUNDS

An amount payable on the first day of each month equal to 1/12 of .15 of 1% of
the average daily net assets of the Class for the preceding month.

 

The above-referenced per account fees shall be reduced for certain networked
accounts to $6.00 per account on an annualized basis computed and payable on the
first day of each month for each account which was in existence during any
portion of the immediately preceding month.

 

The above-referenced per account fees for Class A, Class B, Class C and Class E
shall also be reduced if the total number of accounts for which WRSCO provides
shareholder services reach the following levels:

 

A reduction of 5% of the per account fee for the number of accounts in excess of
2.5 million but less than 3.0 million; and

 

A reduction of 10% of the per account fee for the number of accounts in excess
of 3.0 million.

 

When considering the total number of accounts for the purpose of the reductions
listed above, Class A, Class B, Class C, Class E, Class II and Advisors
Class accounts in each of the Ivy Funds, Ivy Funds, Inc. and Waddell &Reed
Advisors Funds are included; however, accounts in Class I, Class R and Class Y
of each such fund and Waddell & Reed InvestEd accounts are excluded.

 

Fee Schedule Amended and Effective November 29, 2006.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

 

 

 

 

Bond or

 

 

 

Name of Bond

 

 

 

Policy No.

 

Insurer

 

------------

 

 

 

---------

 

-------

 

Investment Company

 

 

 

87015109B

 

ICI

 

Blanket Bond Form

 

 

 

 

 

Mutual

 

 

 

 

 

 

 

Insurance

 

 

 

 

 

 

 

Company

 

Fidelity

 

$30,300,000

 

 

 

 

 

Audit Expense

 

50,000

 

 

 

 

 

On Premises

 

30,300,000

 

 

 

 

 

In Transit

 

30,300,000

 

 

 

 

 

Forgery or Alteration

 

30,300,000

 

 

 

 

 

Securities

 

30,300000

 

 

 

 

 

Counterfeit Currency

 

30,300000

 

 

 

 

 

Uncollectible Items of

 

 

 

 

 

 

 

Deposit

 

25,000

 

 

 

 

 

Phone-Initiated Transactions

 

30,300,000

 

 

 

 

 

Computer Security

 

30,300,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Directors and Officers/

 

 

 

87015109D

 

ICI

 

Errors and Omissions Liability

 

 

 

 

 

Mutual

 

Insurance Form

 

 

 

 

 

Insurance

 

Total Limit

 

$30,000,000

 

 

 

Company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Blanket Undertaking Lost Instrument

 

 

 

 

 

 

 

Waiver of Probate

 

 

 

42SUN339806

 

Hartford

 

 

 

 

 

 

 

Casualty

 

 

 

 

 

 

 

Insurance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Effective May 31, 2009

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 
